DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 7, 9-14, 16, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. “Kim” US 2018/0213495 in view of Ye et al. “Ye” US 2021/0058206.

Regarding claims 1 and 11, Kim teaches a method and a wireless node in a wireless communication network, comprising: one or more interfaces configured to receive wireless transmissions; a memory comprising instructions; and a hardware processor; wherein the wireless node, when executing the instructions at the hardware processor, is configured to:
sample a received wireless transmission into a plurality of time-based subdivisions (Figures 4 and 5, and paragraph 88 teaches receiving a signal and a plurality of sample times (i.e. sampling the transmission into a plurality of time-based subdivisions)); 
for each subdivision of the wireless transmission:
determine a cross-correlation between the subdivision and a local syncword, wherein the local syncword correlates to all primary synchronization signal, PSS, of a plurality of PSSs defined for synchronization in the wireless network (the samples in time are cross-correlated to a PSS sequence number of a PSS sequence; Paragraph 88 and 91 see also Figure 4 step S402.  A PSS sequence is used to perform cross-correlation with respect to the received signal in every sample time; Paragraph 87.  
based on the cross-correlation, determine whether one PSS of the plurality of PSSs is present in the subdivision of the wireless transmission (based on the cross-correlation, the system can determine the PSS is detected; Paragraph 91).
While Kim teaches a cross-correlation between a syncword and PSS, Kim does not expressly disclose one syncword successfully correlates to all PSS.  However, Ye teaches that for multiple PSS, an orthogonal cover code (OCC) (i.e. one syncword) is applied (cross correlates) to the multiple PSS; Paragraphs 118 and 120.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include using a single syncword that successfully cross-correlates to every PSS as taught by Ye.
	One would be motivated to make the modification to achieve an improved correlation characteristic; Ye Paragraph 120.
Regarding claims 2 and 12, Kim teaches upon determining that one PSS is present in a first subdivision, determining an identify of the PSS present (the terminal assumes a PSS is detected after the cross correlation is performed based on a particular threshold.  After the PSS is detected, the terminal can perform synchronization based on a PSS timing at a position (i.e. sample time/subdivision); Paragraphs 91-93).

Regarding claims 4 and 14, Kim teaches the construction of the local syncword is different form an addition of each of the defined PSS sequences together (the samples in time are cross-correlated to a PSS sequence number of a PSS sequence and compared to a threshold (syncword); Paragraph 88 and 91 see also Figure 4 step S402.  The threshold is set in the terminal and thus different from adding all PSS together).
Regarding claims 6 and 16, Kim teaches the PSS are defined for LTE or 5G (Paragraph 34, 35 and 39 disclose LTE and 5G networks which the PSS are used in).
Regarding claims 7 and 17, Kim teaches comparing the cross-correlation to a threshold; and determining that one of the PSS sequences is present if the value exceeds the threshold (the cross-correlation is compared to a specific threshold; S403 and Paragraph 90. If the value is greater than the threshold, the terminal assumes the PSS is detected; Paragraph 91).

.
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ye and further in view of Darwood et al. “Darwood” US 2006/0223441.

Regarding claims 5 and 15, Kim teaches construction of syncword for defined PSS sequences as discussed in claim 1, however Kim does not teach or suggest minimizing the variation between cross-correlated peaks.  Darwood teaches that peaks are cross-correlated and the results are used in the construction of the midamble (i.e. syncword).  This is viewed as minimizing the variation as claimed; Paragraphs 35 and 36.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include minimizing the variation between cross-correlation peaks as taught by Darwood.
	One would be motivated to make the modification such that the system can properly construct a midamble based on the cross-correlation of peaks as taught by Darwood; Paragraph 35.

Allowable Subject Matter
s 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON M RENNER/Primary Examiner, Art Unit 2419